United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, LA GRANGE POST
OFFICE, La Grange, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0037
Issued: June 23, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 26, 2019 appellant filed a timely appeal from a February 14, 2019 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed since OWCP’s last merit decision, dated June 5, 2018, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 7, 2018 appellant, a then 55-year-old carrier, filed an occupational disease claim
(Form CA-2) alleging that she had developed carpal tunnel syndrome (CTS) due to factors of her
1

5 U.S.C. § 8101 et seq.

federal employment. She noted that she had numbness and tingling in her hands, especially in her
fingertips. Appellant indicated that she first became aware of her claimed condition on May 1,
2017 and first realized its relation to her federal employment on February 19, 2018. She did not
stop work.
On a form dated February 19, 2018, Dr. Amar A. Patel, a Board-certified orthopedic hand
surgeon, diagnosed bilateral CTS.
In an undated narrative statement, appellant indicated that she had been employed at the
employing establishment since December 1993 and her duties required using a letter sorting
machine until she became qualified for casing mail at work.
In a February 19, 2018 activity status report, Dr. Patel advised that appellant was capable
of returning to work that same day with no restrictions.
A narrative statement from appellant, dated March 2, 2018, indicated that for some time
she had had problems with her hands, the right worse than the left, and reiterated that she had been
diagnosed with CTS. She further indicated that she had different kinds of splints and they were
not working as well as they used to and requested an electromyogram (EMG).
In an April 23, 2018 developmental letter, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence necessary to establish her
claim and attached a questionnaire for her completion. OWCP afforded appellant 30 days to
submit the requested factual and medical evidence. No additional evidence was received.
By decision dated June 5, 2018, OWCP denied the claim finding that the factual evidence
of record was insufficient to establish that the claimed injury and/or event(s) had occurred as
alleged. It found that appellant’s brief statement on her CA-2 form failed to describe how often
she had performed the implicated work activities and for how long on each occasion. Thus, OWCP
found that the requirements had not been met to establish an injury as defined by FECA.
Appellant subsequently submitted additional medical evidence in support of her claim,
including a progress report from Dr. Patel dated February 19, 2018 and an EMG report dated
May 23, 2018.
In a June 6, 2018 report, Dr. Patel continued to diagnose bilateral CTS and opined that
appellant’s symptoms were a result of repetitive activity that she performed on a daily basis while
at work. He noted that although CTS was multifactorial, repetitive activity could definitely lead
to worsening of symptoms.
On August 6, 2018 appellant requested reconsideration. A memorandum of telephone call
(Form CA-110) reveals that on December 11, 2018 appellant called OWCP to inquire about the
status of her petition for reconsideration.
By decision dated February 14, 2019, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a), finding that she neither
raised substantive legal questions nor submitted new and relevant evidence and, thus, the submitted
evidence was insufficient to warrant a review of its prior June 5, 2018 merit decision.
2

LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.3 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.4
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.6
ANALYSIS
The Board finds that this case is not in posture for decision.
On August 6, 2018 appellant filed a request for reconsideration of OWCP’s June 5, 2018
merit decision. However, it was not until February 14, 2019, 192 days after she filed her request
for reconsideration, that OWCP issued a decision finding that the evidence submitted in support
of her August 6, 2018 request for reconsideration was insufficient to warrant a merit review.
OWCP’s procedures provide a timeliness goal for issuing reconsideration decisions within
90 days from the receipt of the request.7 As OWCP’s February 14, 2019 nonmerit decision was
issued more than 90 days after it received appellant’s request for reconsideration on August 6,
2018, the question becomes whether the delay has impacted appellant’s ability to file a timely
request for reconsideration of the merits of her case under 5 U.S.C. § 8128(a).8 Had OWCP issued
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his] own motion or on application.” 5 U.S.C. § 8128(a).
2

3

20 C.F.R. § 10.607.

4

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
5

Id. at § 10.606(b)(3).

6

Id. at § 10.608(a), (b).

7

Federal (FECA) Procedure Manual, supra note 4 at Chapter 2.1602.2(c) (October 2011).

8

See G.D., Docket No. 19-0815 (issued January 16, 2020); E.I., Docket No. 18-0634 (issued January 23, 2019)
(the Board ordered a merit review where OWCP delayed its reconsideration decision more than 90 days from the
receipt of the request).

3

the reconsideration decision within its 90-day timeliness goal, appellant would have had additional
time to appeal the June 5, 2018 merit decision to the Board and/or request reconsideration of the
merits of the claim under the criteria set forth for a timely request for reconsideration with OWCP.
Therefore, the Board finds that this case is not in posture for decision.9 To preserve
appellant’s right to file a timely appeal to the Board or request reconsideration with OWCP, the
case will be remanded to OWCP for a merit review of the evidence of record followed by an
appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 23, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

See G.D., id.

4

